Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 23, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150755-56                                                                                                Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  DEPARTMENT OF LICENSING AND                                                                                        Justices
  REGULATORY AFFAIRS, WAGE AND
  HOUR DIVISION and DETROIT
  PUBLIC SCHOOLS,
            Respondents-Appellees,
                                                                   SC: 150755-56
  v                                                                COA: 317007; 317050
                                                                   Wayne CC: 12-012014-AA;
  STEPHEN CONN, CHRISTAL BONNER,                                   12-012013-AA
  ENID CHILDERS, and REGINA DIXON,
             Petitioners-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the November 25, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 23, 2015
         d0916
                                                                              Clerk